Case 1:19-cv-03625-CCB Document 4 Filed 03/06/20 Page i1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SHIVA STEIN, +
Plaintiff ® No. 1:19-cv-03625-CCB
Vv. *

MutualFirst Financial, Inc., ef ai. *
Defendants. -

 

PLAINTIFE’S NOTICE OF VOLUNTARY DISMISSAL
PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(), plaintiff
Shiva Stein (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)
without prejudice. Defendants have filed neither an answer nor a motion for summary judgment

in the Action, and no class has been certified.

DATED: March 6, 2020 Respectfully submitted,

GOLDMAN & MINTON, P.C.

 

OF COUNSEL:

By: _ Thomas J. Minton
Gloria Kui Melwani Thomas J. Minton (Bar No. 03370)
WOLF HALDENSTEIN ADLER 3600 Clipper Mill Road, Suite 201
FREEMAN & HERZ LLP Baltimore, MD 21211
270 Madison Avenue Telephone: (410) 783-7575
New York, New York 10016 Fascimile: (410) 783-1711
Telephone: 212-545-4600 Email: tminton@charmcitylegal.com
Facsimile: 212-686-0114
Email: melwani@whath.com Attorneys for Plaintiff

0. (hu clo.

“ate
